Citation Nr: 9929391	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for an undiagnosed 
illness manifested by headaches.  

2. Entitlement to service connection for an undiagnosed 
illness manifested by difficulty with sleep and 
concentration.

3. Entitlement to service connection for an undiagnosed 
illness manifested by joint pain of the neck and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to June 1994 
and service in the Southwest Asia Theater of Operations from 
February 5, 1991 to April 5, 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a chronic disease manifested by sleep loss, difficulty 
concentrating, and joint pain of the neck and feet and found 
that new and material evidence adequate to reopen the claim 
for service connection for headaches had not been submitted.  


FINDINGS OF FACT

1. The veteran's complaints of headaches have been attributed 
to a clinical diagnosis of muscle tension headaches.  

2. The veteran's complaints of difficulty with sleep and 
concentration have been attributed to the veteran's 
diagnosed muscle-tension headaches, arthritis of the 
lumbar spine and shoulders, and knee and ankle sprain.  

3. The veteran's complaints of neck pain have been attributed 
to a diagnosis of chronic neck strain, with no objective 
evidence of chronic disability on most recent VA 
examination.  



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for an 
undiagnosed illness manifested by headaches is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).  

2. The claim of entitlement to service connection for an 
undiagnosed illness manifested by difficulty with sleep 
and concentration is not well grounded.  38 U.S.C.A. §§ 
1117, 5107(a); 38 C.F.R. § 3.317.  

3. The claim of entitlement to service connection for an 
undiagnosed illness manifested by joint pain in the neck 
and feet is not well grounded.  38 U.S.C.A. §§ 1117, 
5107(a); 38 C.F.R. § 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's reserve enlistment examination in January 1986 
noted the existence of pes planus.  On a report of medical 
history, the veteran reported no history of headaches or 
trouble sleeping.  A ROTC examination in March 1988 noted 
minimal asymptomatic flat feet.  On a report of medical 
history, the veteran again reported no history of headaches 
or trouble sleeping.  The veteran's active duty enlistment 
examination in January 1991 noted moderate asymptomatic pes 
planus.  As at previous examinations, the veteran reported no 
history of headaches or frequent trouble sleeping.  On a 
report of medical history, completed in May 1994, the veteran 
reported a history of frequent or severe headaches and foot 
trouble, but denied any frequent trouble sleeping.  

In July 1994, the veteran filed an initial claim for VA 
benefits for service connection for headaches, skin rashes, 
lower back pain, dizziness, knee pain, ankle pain, and fungus 
on toe nails.  

A VA general medical examination was conducted in September 
1994.  The veteran reported that he began having headaches in 
July 1993 and continued to have them approximately one-to-two 
times per month, lasting for a few hours.  Examination of the 
head, face and neck was essentially within normal limits.  No 
neurological abnormalities were noted.  The examiner reported 
a diagnosis of muscle tension headaches.  

A Persian Gulf Registry examination was conducted in October 
1994.  The veteran reported headaches since the summer of 
1992, approximately three times per month.  

A VA social work service Persian Gulf evaluation was 
conducted in December 1994.  The veteran reported complaints 
of frequent headaches, arthritic pain in the left shoulder 
lower back and ankles, and dizzy spells.  He stated that he 
had given up certain recreational activities due to painful 
joints.  The social worker noted no signs of depression or 
thought disorder.  The veteran expressed mild anxiety 
regarding his Persian Gulf service and present medical 
problems.  

A VA neurological consult was conducted in December 1994 for 
complaints of headaches and dizziness.  The examiner 
indicated impression of episodic pre-syncope, likely 
physiologic and not pathologic in origin.  The examiner noted 
that the headaches were independent of the dizziness 
episodes.  

In February 1996, the veteran filed a claim for VA benefits 
for headaches, skin rash, muscular and joint pain in the 
back, neck, and feet, loss of sleep and memory, and 
concentration difficulties.  By rating decision in March 
1996, the RO again denied service connection for chronic 
headaches.  

A VA neurological examination was conducted in June 1996.  
The veteran reported continuing headaches, which began in 
June 1994.  He stated that the headaches had become slightly 
less frequent and occurred about twice per month.  He 
indicated that the headaches were not prostrating and did not 
interfere with his daily activities.  The veteran also 
reported that periodically he had a mild loss of sleep and 
mild difficulty with concentration.  The neurological 
examination was essentially unremarkable.  The examiner 
provided a diagnosis of recurrent muscle tension headaches 
with transitory loss of sleep and mild difficulty in 
concentrating.  

A VA spinal examination was also conducted in June 1996.  The 
examiner noted mild paravertebral muscle spasm in the 
cervical spine, as well as the thoracic and lumbar spine.  
Range of motion testing of the cervical spine revealed 
flexion of 25 degrees, extension of 15 degrees, left lateral 
flexion of 30 degrees, right lateral flexion of 20 degrees, 
left rotation of 35 degrees, and right rotation of 45 
degrees.  Examination of both feet revealed no limitation of 
motion, no pedal edema or erythema, with some pain on the 
plantar surface of both feet to palpation.  The examiner 
noted pain on motion in the cervical spine and feet.  The 
examiner provided diagnoses of chronic cervical strain with 
limitation of motion and plantar fasciitis involving both 
feet.  X-ray examination of the cervical spine in July 1996 
was normal.  X-ray examination of the feet showed mild 
hyperostosis involvement of the navicular with os trigonum.  

In his VA Form 9, substantive appeal, received in June 1997, 
the veteran stated that he had headaches two-to-three times 
per week and treated them with Tylenol.  He reported pain in 
his neck, shoulders, feet and knees.  The veteran stated that 
his sleep loss was related to his joint pain and his 
recurring headaches limited his concentration.  

In a statement, received in August 1998, the veteran's spouse 
stated that prior to leaving for Saudi Arabia in February 
1991, the veteran was healthy and strong, but shortly after 
returning, he began to complain of dizzy spells and pounding 
headaches.  She reported that the veteran also developed 
joint pain and an irritating rash.  

In a statement, received in August 1998, the veteran stated 
that, upon returning for service in the Persian Gulf, he 
began to experience dizzy spells, headaches, and muscle and 
joint pain.  

A VA mental disorders examination was conducted in August 
1997.  The veteran denied any psychological or emotional 
problems.  He reported difficulty falling asleep or 
maintaining sleep approximately once or twice per month.  The 
veteran stated that his joint pain sometimes interfered with 
his sleep.  The examiner reported a diagnosis of no mental 
disorders.  

A VA fee basis neurological evaluation was conducted in 
September 1997.  The veteran reported difficulty sleeping, 
dizziness, and headaches since June 1994.  He stated that the 
headaches used to occur four times per month, but were down 
to three times per month.  He indicated that the headaches 
were not triggered by anything in particular, lasted 
approximately an hour, and were relieved by Tylenol.  He 
noted that the dizziness occurred about twice per month and 
was unrelated to the headaches.  The examiner stated that the 
veteran's difficulty sleeping appeared to be due to the 
arthritis in his shoulders and low back, which prevented him 
from getting comfortable.  The examiner indicated an 
impression of simple muscle-contraction headaches.  The 
examiner stated that the veteran's dizziness only lasted a 
few seconds and might be positionally induced and that the 
veteran's sleep difficulties appeared to be in part secondary 
to the chronic pain in the back and shoulders and to the 
veteran's poor sleep habits.  

A VA spinal examination was also conducted in September 1997, 
and the examiner noted review of the veteran's claims file.  
The veteran reported pain in the upper part of his neck for 
slightly more than one year.  Physical examination revealed 
no deformities or palpable abnormalities of the neck.  Active 
range of motion of the neck was 52 degrees extension to 53 
degrees flexion (chin on chest), with 32 degrees right 
lateral bend, 30 degrees left lateral bend, 80 degrees right 
rotation, and 75 degrees left rotation.  X-ray examination 
was unremarkable and a computed tomography (CT) scan of the 
cervical spine showed no abnormalities of the spinal canal, 
neural foramina, vertebral bodies or soft tissue.  The 
examiner reported a diagnosis of complaints of neck pain with 
no objective evidence of deformity, impairment of motion or 
other disease processes.  

A VA examination for joints was also conducted in September 
1997, and the examiner noted review of the veteran's service 
medical records.  The veteran complained of occasional 
painful limitation of flexion of his right knee, pain and 
popping in the ankles, and pain in the left shoulder.  
Physical examination showed a normal gait with no 
deformities, effusions, or swellings of the knees, the 
shoulders, and the ankles.  The examiner provided diagnoses 
of traumatic arthritis of the acromioclavicular joint of the 
left shoulder, degenerative arthritis of the 
acromioclavicular joint of the right shoulder, and chronic 
sprain of the right knee and the right ankle. 


II. Analysis

As an initial matter, the Board notes that the RO initially 
developed the veteran's claim for service connection for an 
undiagnosed illness manifested by headaches as a reopened 
claim.  The United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") in 
Spencer v. Brown, 4 Vet. App. 283 (1993) aff'd, 17 F.3d 368 
(Fed. Cir. 1994), held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Id. at 288.  The veteran's current claim is 
based on regulations implementing the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446, signed by the 
President in November 1994.  The veteran's claim was not 
previously denied under these regulations and, therefore, the 
Board considers the claim as an original, not a reopened, 
claim.  

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette, 8 Vet. App. 69, 75 (1995). 

Service Connection for Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317 which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of signs 
or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include:  fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1998).  The signs 
and symptoms can include both objective evidence perceptible 
to an examining physician and other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317 (a)(2) (1998); 60 Fed. 
Reg. 6660, 6663 (Feb. 3, 1995).  

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1998).  

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires the following:  1) evidence of 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; 2) 
manifestations  of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and 4) a nexus between the chronic 
disability and the undiagnosed illness.  See  VAOPGCPREC 4-99 
(May 3, 1999).  Id. at para. 12.  

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a 
well-grounded claim, where the sign or symptom is not 
reasonably susceptible of observation by lay persons.  See 
VAOPGCPREC 4-99, para. 9 (May 3, 1999).  

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, including Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d) 
(1998).  The Persian Gulf War period began on August 2, 1990 
and continues through a date yet to be prescribed by 
presidential proclamation or law.  38 C.F.R. § 3.2(i) (1998).  

To be compensable under 38 C.F.R. § 3.317, the disability 
cannot be attributed to any known clinical diagnosis.  The 
veteran's headaches were diagnosed on VA examination in 
September 1997 as simple muscle-contraction headaches.  The 
VA examiner in June 1996 also provided a diagnosis of 
recurrent muscle tension headaches.  As the veteran's 
headaches have been attributed to a known clinical diagnosis, 
muscle tension, service connection for an undiagnosed illness 
manifested by headaches is precluded.  

In addition, although the veteran reports mild sleep and 
concentration difficulties, he attributed these to his joint 
pain and his recurring headaches.  The Board notes that the 
veteran's lumbar spine arthritis, and left shoulder traumatic 
arthritis are service-connected disabilities.  In addition, 
the veteran has been diagnosed with arthritis of the right 
shoulder and a chronic sprain of the right knee and right 
ankle.  The VA examiner in September 1997 attributed the 
veteran's sleep difficulties to these diagnosed conditions, 
along with the veteran's diagnosed muscle tension headaches.  
Therefore, service connection for an undiagnosed illness 
manifested by sleep and concentration difficulties is also 
precluded.  Finally, the VA examiner in June 1996 noted 
complaints of pain on the plantar surface of both of the 
veteran's feet.  A diagnosis of plantar fasciitis was 
provided.  Again, a disability attributed to a known clinical 
diagnosis cannot be service connected under 38 C.F.R. § 
3.317.  

The veteran has established service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  His DD 
Form 214 indicated service in Southwest Asia from February 
1991 to April 1991.  

The veteran has been afforded two VA examinations with regard 
to his complaints of neck pain.  The first, in June 1996, 
provided a diagnosis of chronic neck strain, thus precluding 
service connection for an undiagnosed illness under 38 C.F.R. 
§ 3.317 on the basis of that opinion.  The second, in 
September 1997, noted no objective evidence of any chronic 
disability, including no limitation of motion, deformity or 
other disease process.  Although no disability was diagnosed 
and complaints of pain were noted, the September 1997 VA 
examination did not provide any objective evidence of chronic 
disability.  The record contains no other objective evidence 
of a chronic disability, except the VA examination in June 
1996, which provided a diagnosis for symptoms noted.  The 
veteran's claim cannot be well grounded without such evidence 
for a disability, which has not been attributed to a known 
clinical diagnosis.  See  VAOPGCPREC 4-99 (May 3, 1999).



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by difficulty with sleep and concentration is 
denied.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain of the neck and feet is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

